Case 19-01069-JMM           Doc 80    Filed 01/15/20 Entered 01/15/20 22:33:43            Desc Main
                                     Document      Page 1 of 7


Holly Roark (SBN 7143)
ROARK LAW OFFICES
950 Bannock St. Ste. 1100
Boise, ID 83702
T (208) 536-3638
F (310) 553-2601
holly@roarklawboise.com

Proposed Counsel for Debtors/Debtors-in-possession


                           UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF IDAHO

In Re:                                               Bkr. Case No. 19-01069-JMM
                                                     Chapter 11
WILLIAM E. DEMPSEY, II, and
AMY D. DEMPSEY.


Debtor and Debtor in Possession.



          DEBTORS’ TRIAL BRIEF IN SUPPORT OF DEBTORS’ OPPOSITION TO

          BRUNOBUILT, INC.’S MOTION FOR RELEIF FROM THE AUTOMATIC

                                        STAY (DKT NO. 25)

         The Debtors in the above-described Chapter 11 bankruptcy case, William E. Dempsey, II and

Amy D. Dempsey, by and through their proposed counsel, Roark Law Offices, hereby submit their
trial brief in support of their Opposition (Docket No. 35) to creditor BrunoBuilt, Inc.’s Motion for

Relief from the Automatic Stay filed on October 18, 2019, as Docket No. 25.

         I.     Summary of Argument

         1.     By filing a proof of claim in the bankruptcy case, BrunoBuilt, Inc. has agreed to the

jurisdiction of the Bankruptcy Court over its claim against the Debtors and has consented to the

Bankruptcy Court’s jurisdiction to adjudicate its claim against the Debtors. In re Conejo Enterprises,

Inc., 96 F.3d 346, 353 (9th Cir. 1996); Langenkamp v. Culp, 498 U.S. 42 (1990).

         2.     BrunoBuilt, Inc.’s claim is a dischargeable general unsecured claim and no cause




DEBTORS’ TRIAL BRIEF IN SUPPORT OF DEBTORS’ OPPOSITION TO BRUNOBUILT, INC.’S MOTION FOR
                           RELEIF FROM THE AUTOMATIC STAY - 1
Case 19-01069-JMM           Doc 80     Filed 01/15/20 Entered 01/15/20 22:33:43            Desc Main
                                      Document      Page 2 of 7



exists to grant relief from stay under 11 U.S.C. §362(d)(1) because the Claim may be heard by the

Bankruptcy Court and can be most expeditiously resolved in Bankruptcy Court.

       3.      Debtors intend to file a Plan of reorganization as soon as possible. In order to

administer this case expeditiously they intend to file an objection to the BrunoBuilt, Inc. proof of

claim, and ask the court to estimate the claim under 11 U.S.C. §502(c)(1) for the purposes of
allowance, and/or under Rule 3018 of the Federal Rules of Bankruptcy Procedure for temporary

allowance for purposes of voting on a plan of reorganization.

       4.      Denying BrunoBuilt, Inc.’s Motion will promote judicial economy and efficient
administration of the estate.

       II.     Procedural and Factual History

       5.      On December 27, 2017, BrunoBuilt, Inc. filed its breach of contract action against

Debtors in state court as Case No. CV01-17-23686 in Ada County, Idaho.

       6.      On August 26, 2019, the state court filed its memorandum decision and order finding

that BrunoBuilt, Inc. was entitled to recover against the Debtors for breach of construction contract.

The issue of damages and attorneys’ fees and costs remains to be tried.

       7.      On September 17, 2019, the Debtors filed this Chapter 11 case. The Debtors

scheduled BrunoBuilt, Inc.’s claim on Schedule F of their petition as unsecured, disputed, and

unliquidated in the sum of $1,332,845.12.

       8.      On October 18, 2019, BrunoBuilt, Inc. filed its Motion for Relief from the Automatic

Stay as Docket No. 25 in order to lift the stay to try the issue of damages and attorney’s fees and

costs in state court where the above-referenced action is pending. BrunoBuilt, Inc. alleges that state

court is the appropriate forum to liquidate its claim.

       9.      On November 7, 2019, Debtors filed their Opposition to BrunoBuilt, Inc.’s Motion as

Docket No. 35.

       10.     There have been no proceedings (evidentiary or otherwise) before the state court

judge on the issue of damages or attorney’s fees and costs.



DEBTORS’ TRIAL BRIEF IN SUPPORT OF DEBTORS’ OPPOSITION TO BRUNOBUILT, INC.’S MOTION FOR
                           RELEIF FROM THE AUTOMATIC STAY - 2
Case 19-01069-JMM            Doc 80    Filed 01/15/20 Entered 01/15/20 22:33:43             Desc Main
                                      Document      Page 3 of 7



       III.    By Filing its Proof of Claim in the Bankruptcy Case, BrunoBuilt, Inc. has

               submitted to the jurisdiction of the Bankruptcy Court to adjudicate its Claim

               against the Debtors

       11.     On October 21, 2019, BrunoBuilt, Inc. timely filed its proof of claim in the

Bankruptcy Case as claim number 2 in the sum of $1,849,168.12. The basis for BrunoBuilt, Inc.’s

claim is the state court litigation referenced above, which has not yet adjudicated damages and

attorney’s fees and costs.

       12.     By filing a proof of claim in the bankruptcy case, BrunoBuilt, Inc. has agreed to the

jurisdiction of the Bankruptcy Court over its claim against the Debtors and consented to the

Bankruptcy Court’s jurisdiction to adjudicate its claim against the Debtors. See In re Conejo

Enterprises, Inc., 96 F.3d 346, 353 (9th Cir. 1996)(filing a proof of claim subjects such claim to the
jurisdiction of the Bankruptcy Court). See also Langenkamp v. Culp, 498 U.S. 42 (1990) (“by filing

a claim against a bankruptcy estate, the creditor triggers the process of ‘allowance and disallowance

of claims,’ thereby subjecting himself to the bankruptcy court’s equitable power” (internal citations

omitted).

       13.     Debtors wish to propose and confirm a Plan of reorganization as soon as possible.

Debtors intend to object to the Claim of BrunoBuilt, Inc. on several grounds, including but not

limited to, the fact that BrunoBuilt, Inc. tacked on several hundred thousand dollars in attorneys’

fees, expert’s fees and costs to the claim against the Debtors, where such fees and costs were

incurred in litigation against other parties not the Debtors. Since the Debtors intend to object to the

BrunoBuilt proof of claim, the bankruptcy forum is the most appropriate forum to adjudicate the

entirety of BrunoBuilt, Inc.’s damages claim.

       14.     Furthermore, Bankruptcy courts have the power to estimate claims of creditors in

cases under §502(c), title 11, chapter 11 of the United States Code (the “Code”) for purposes of

allowance, and under Rule 3018 of the Federal Rules of Bankruptcy Procedure (the “Rules”) for

temporary allowance for purposes of voting on a plan of reorganization. The Debtors intend to move

the court to estimate BrunoBuilt, Inc.’s claim as part of the claims objection process.



DEBTORS’ TRIAL BRIEF IN SUPPORT OF DEBTORS’ OPPOSITION TO BRUNOBUILT, INC.’S MOTION FOR
                           RELEIF FROM THE AUTOMATIC STAY - 3
Case 19-01069-JMM           Doc 80     Filed 01/15/20 Entered 01/15/20 22:33:43              Desc Main
                                      Document      Page 4 of 7



       15.     Section 502(c) of the Bankruptcy Code mandates the estimation, “for purposes of

allowance,” of almost any contingent or unliquidated claim where failure to do so “would unduly

delay the administration of the case.” Thus, for example, here, since litigation of the monetary

damages is pending against the Debtors but has not yet gone to trial, the Bankruptcy Court can

estimate the damages in lieu of modifying the automatic stay to allow the action to proceed until

judgment, if doing so would unduly delay the bankruptcy case. The Court should estimate the claim

because returning to state court would unduly delay the bankruptcy case since it could take months

for the state court to resolve the claim.

       16.     Under Rule 3018: “Notwithstanding objection to a claim or interest, the court after

notice and hearing may temporarily allow the claim or interest in an amount which the court deems

proper for the purpose of accepting or rejecting a plan.” It is unclear how much evidence is required

to establish the basis for the creditor's claim for voting purposes. Some bankruptcy courts have held

that Rule 3018(a) only requires a “summary-type hearing[.]” In re Zolner, 173 B.R. 629, 633

(Bankr. N.D. Ill. 1994).

       17.     Accordingly, the Bankruptcy Court has several tools available to it in order to resolve

the BrunoBuilt, Inc. claim in its entirety and in an expeditious fashion so that the Debtors can

propose a confirmable plan. If the matter goes back to state court, the parties may be waiting several

months to get a resolution, which would hold up plan confirmation. In addition, even after

liquidation of the claim in state court, there may still be cause to object to the claim in the

bankruptcy court. In that case, it will become very clear that it would have promoted judicial

economy to have the entire matter heard in the Bankruptcy Court.

       IV.     No cause exists to grant relief from stay under 11 U.S.C. §362(d)(1) because the

               Claim may be heard by the Bankruptcy Court and can be most expeditiously

               resolved in Bankruptcy Court.

       18.     BrunoBuilt, Inc. has failed to establish a prima facie case why its claim against the

Debtors should not be heard in the Bankruptcy Court. It has not shown why the Bankruptcy Court

would not be capable of adjudicating such claims. The claim asserted by BrunoBuilt, Inc. is the type



DEBTORS’ TRIAL BRIEF IN SUPPORT OF DEBTORS’ OPPOSITION TO BRUNOBUILT, INC.’S MOTION FOR
                           RELEIF FROM THE AUTOMATIC STAY - 4
Case 19-01069-JMM            Doc 80     Filed 01/15/20 Entered 01/15/20 22:33:43              Desc Main
                                       Document      Page 5 of 7



of claim that Bankruptcy Courts routinely deal with.

        19.     There is no reason for relief from the automatic stay since BrunoBuilt, Inc.’s claim is

not prejudiced given the status of the state court case where only the monetary damages and

attorneys’ fees and costs are left to be litigated and liquidated. Since there have been no proceedings

on these issues whatsoever in the state court, there is no chance of duplicative litigation if the

Bankruptcy Court were to liquidate and adjudicate BrunoBuilt, Inc.’s filed proof of claim against the

Debtors. Whatever familiarity the state court may have with the case is of no identifiable benefit at

this point, and the Bankruptcy Court is just as capable of resolving the entire matter and calendaring

it expeditiously.

        20.     If the stay is lifted, Debtors will be required to use money and resources in the state

court forum which could otherwise be devoted to the reorganization in bankruptcy and devoted to

pay creditors, including BrunoBuilt, Inc. This will deplete such funds and create an unfortunate

result that is inapposite to the spirit of the automatic stay.

        21.     Denying BrunoBuilt, Inc.’s Motion will promote judicial economy and efficient

administration of the estate. By preserving the stay, only one court will need to adjudicate the claims

against the Debtors. If the stay is lifted, both the state court and the Bankruptcy Court will be

required to adjudicate the same claim thereby wasting judicial resources in two separate forums.

Debtors will also be forced to waste significant monies and resources to litigate in two separate

forums.1

        22.     Finally, BrunoBuilt, Inc.’s claim is a general unsecured claim and is fully

dischargeable in the Debtors’ bankruptcy case. The deadline to file a Complaint to determine the

dischargeability of a debt in this case was December 17, 2019. BrunoBuilt, Inc. did not file a

complaint, and therefore admits that its claim, in whatever amount it is determined to be, is a

dischargeable general unsecured claim. There is no reason to force the Debtors into expensive

1
  “By staying the state action, the bankruptcy court promoted judicial economy and efficiency by
minimizing the duplication of litigation in two separate forums and preventing litigation of a claim
that may have been discharged in bankruptcy proceedings.” In re Conejo Enterprises, Inc., supra, 96
F.3d at 353.


DEBTORS’ TRIAL BRIEF IN SUPPORT OF DEBTORS’ OPPOSITION TO BRUNOBUILT, INC.’S MOTION FOR
                           RELEIF FROM THE AUTOMATIC STAY - 5
Case 19-01069-JMM          Doc 80     Filed 01/15/20 Entered 01/15/20 22:33:43            Desc Main
                                     Document      Page 6 of 7



litigation in state court to liquidate a general unsecured dischargeable claim. That would be a waste

of estate resources.

       V.      Conclusion

       19.     Based on the foregoing, Debtors respectfully request that the Court enter an Order (i)

denying the Motion in its entirety, and (ii) granting such other and further relief as the Court deems

just and proper.



       DATED: January 15, 2020                     ROARK LAW OFFICES




                                                                   ___________ _____
                                                    Holly Roark, Proposed Counsel for Debtors/
                                                    Debtors-in-possession




DEBTORS’ TRIAL BRIEF IN SUPPORT OF DEBTORS’ OPPOSITION TO BRUNOBUILT, INC.’S MOTION FOR
                           RELEIF FROM THE AUTOMATIC STAY - 6
Case 19-01069-JMM         Doc 80     Filed 01/15/20 Entered 01/15/20 22:33:43         Desc Main
                                    Document      Page 7 of 7



                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 15, 2020, I filed the forgoing document
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Holly Roark on behalf of Debtors/Debtors-in-possession holly@roarklawboise.com,
courtnotices@roarklawoffices.com

Robert A. Faucher on behalf of creditor BrunoBuilt, Inc.: rfaucher@hollandhart.com

Brett R. Cahoon on behalf of US Trustee ustp.region18.bs.ecf@usdoj.gov

Trevor L. Hart on behalf of Washington Trust Bank: tlh@perrylawpc.com


     AND I FURTHER CERTIFY that on such date I served the foregoing on the following non
CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

See N/A

/s/ Holly Roark
________________________
Holly Roark




DEBTORS’ TRIAL BRIEF IN SUPPORT OF DEBTORS’ OPPOSITION TO BRUNOBUILT, INC.’S MOTION FOR
                           RELEIF FROM THE AUTOMATIC STAY - 7
